t c summary opinion united_states tax_court john michael treu petitioner v commissioner of internal revenue respondent docket no 7456-02s filed date john michael treu pro_se monica j miller for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure the issues are whether petitioner had unreported income of dollar_figure whether petitioner is liable for the accuracy-related_penalty under sec_6662 and whether petitioner is liable for the addition_to_tax under sec_6651 petitioner resided in orlando florida at the time the petition was filed background the facts may be summarized as follows in date petitioner associated with his brother in an air conditioning installation and service business petitioner thought that the business was a partnership it appears however that it was conducted as a corporation under the name of treu air inc treu air a cousin tom burgess mr burgess was also associated with treu air treu air treated petitioner mr burgess and petitioner’s brother as independent contractors it appears that each individual supplied his own truck and tools but the operating_expenses of these items were paid_by treu air petitioner’s brother was in charge of the office and maintained the company records such as they were and mr burgess and petitioner were engaged in the installation and service of air conditioners the company check register and various receipts for the purchase of air conditioner parts and services on trucks etc constituted the records of treu air petitioner did not maintain a personal checking account and he was paid in cash in addition treu air paid for petitioner’s tolls and gasoline treu air had no credit and the expenses for some of the machinery installed were paid in cash petitioner’s brother would draw a check payable to cash or to his own name and note on the check register the amount_paid to petitioner mr burgess apparently was paid in the same way and it appears that he received dollar_figure in compensation during at the end of the year treu air issued a form 1099-misc miscellaneous income to petitioner showing that he received gross_income of dollar_figure in early petitioner used the form 1099-misc to establish his income in a domestic relations matter in treu air hired an accounting firm to prepare the various corporate tax forms and returns for the corporate returns were prepared from information supplied by petitioner’s brother petitioner and his wife filed a joint federal_income_tax return on date the return was not timely filed on the return petitioner reported gross_income of dollar_figure he reported no income from treu air petitioner originally maintained that he had received no income from treu air in during the examination of the return however petitioner gave the revenue_agent an affidavit claiming that he was paid dollar_figure per week in a domestic relations matter around the same time he also executed an affidavit to the effect that he was paid dollar_figure per week at trial he maintained that the dollar_figure figure was correct discussion there is no question that petitioner received gross_income from treu air the question is how much he received in answering this we have a contest of credibility between petitioner and his brother neither of whom was a model of candor the matter is more convoluted because the records of treu air and petitioner are either nonexistent or confusing to the extent that they shed little light on the controversy both petitioner and his brother probably believe their testimony was truthful but it is questionable whether either really knows the answer to the question given these facts we are left to make an educated guess as to what petitioner’s gross_income from treu air was petitioner executed a contemporaneous affidavit stating that his income was dollar_figure per week it would seem reasonable that he took at least weeks of vacation for which he was not paid while the notations on the company check register indicate that petitioner was paid more it is undisputed that treu air sec_7491 concerning the burden_of_proof is inappli- cable because petitioner has not satisfied its requirements reimbursed petitioner for his expenses and for purchasing equipment furthermore it is unlikely that petitioner received dollar_figure more than mr burgess we conclude that petitioner received dollar_figure dollar_figure per week x weeks of gross_income in from treu air with respect to the accuracy-related_penalty we sustain respondent sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies the section to underpayments due to negligence negligence includes the failure to make a reasonable attempt to comply with the tax laws and to keep adequate books_and_records sec_6662 sec_1_6662-3 income_tax regs petitioner was well aware that he had received gross_income from treu air moreover he had received the form 1099-misc while it may be that he was unsure of the correct amount of income he failed to take any_action to determine that amount and he simply reported no income negligence is strongly indicated where a taxpayer fails to include in income the amount shown on an information_return sec_1_6662-3 income_tax regs at best his failure to report the income from treu air was negligent respondent has satisfied his burden of production under sec_3 c finally turning to the late filing addition_to_tax sec_6651 provides that in the case of a failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the tax an amount equal to percent of the tax due if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate petitioner’s return for was due on monday date and the return was not filed until date petitioner has offered no explanation for the late filing and respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
